Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to amendment filed on 1/7/2021.
Claims 1-3, 7-17, 21-32, 36-45 are allowed. Claim(s) 1, 15, 30 is/are independent claims. Claim(s) 4-6, 18-20, 33-35 is/are canceled.

Allowable Subject Matter
Claims 1-3, 7-17, 21-32, 36-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendments coupled with the arguments filed 1/7/2021 are persuasive, (see arguments filed 1/7/2021, pages 16-17)
The prior art fails to disclose or suggest the combination of limitations recited in each of the independent claims and there is not an obvious reason to combine the combination of references that could possibly read on the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144